Citation Nr: 1541911	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether a timely substantive appeal was filed with respect to the issue of entitlement to an effective date earlier than December 31, 2009 for a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from August 1987 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issue of entitlement to an effective date earlier than December 31, 2009 for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran and his representative did not receive a statement of the case (SOC) following a timely filed notice of disagreement (NOD) with a March 2012 rating decision.

2.  The Veteran perfected his appeal of the March 2012 rating decision by filing a substantive appeal in June 2013.


CONCLUSION OF LAW

The criteria for filing a timely substantive appeal of the March 2012 rating decision are met.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.303, 20.305 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that neither he nor his representative received notice of the SOC issued in November 2012 until after his representative's April 2013 inquiry into the status of the case.  In this regard, the Veteran essentially claims that after receiving notice of the SOC, he timely filed a substantive appeal, thereby perfecting a substantive appeal from a March 2012 rating decision as to the effective date assigned for the grant of a TDIU. 

The applicable rules for procedural due process and appellate rights include the right to notice.  Claimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits or the granting of relief.  See 38 C.F.R. § 3.103(a) (2015).  

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202.  As a general rule, a substantive appeal must be filed within sixty days from the date that the agency of original jurisdiction mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302. 

If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).  Once an RO's decision becomes final and binding, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108.

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303 (2015).  Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31 (2015), the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  See 38 C.F.R. §§ 20.303(b), 20.304.

When the rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  See 38 C.F.R. § 20.305, 20.306.

The Court has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme which requires the filing of both an NOD and a formal appeal (VA Form or equivalent statement).  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, the Court has held that he or she is statutorily barred from appealing the decision of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.

However, the filing of a timely Substantive Appeal is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a Substantive Appeal.  Alternatively, the Board may decline to exercise jurisdiction over an appeal if a Substantive Appeal is not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

Generally, there is a presumption of regularity that VA properly discharges official duties by mailing a copy of a VA decision to the last known address of a claimant and the claimant's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  

However, the presumption of regularity is not absolute.  It may be rebutted by the submission of clear evidence to the contrary.  Statements made by a veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

Following the March 2012 rating decision, which granted TDIU effective from December 31, 2009, the Veteran submitted a NOD in June 2012 to initiate an appeal as to the effective date assigned in the March 2012 rating decision.

The claims file contains a copy of a SOC dated on November 7, 2012, with a notice letter dated the next day.  The cover letter includes the correct address for the Veteran with a copy (CC) to be sent to the representative to the correct address for him based on letter head of his mailings.

Chronologically, the next pertinent document is a letter dated and received in April 2013 from the representative.  In that letter he requests that the RO provide written notification advising of the status of the Veteran's claim.

The next pertinent document is a letter from the representative dated and received in June 2013, in which he stated that he had contacted the RO on June 14, 2013, apparently by telephone, regarding the status of the Veteran's claim.  During that telephone conversation the RO notified the representative that a SOC was issued in November 2012, and that the claim from the March 2012 rating decision was closed.  The representative stated in that phone conversation that neither he nor the Veteran had received a SOC, and asked the RO to send a copy of that SOC.  The representative attached to the June 2013 letter a completed VA Form 9, to perfect the appeal of the claim for an earlier effective date for TDIU, which was denied in the March 2012 rating decision.

Subsequently the RO responded with the July 2013 letter containing a decision that the VA Form 9 submitted in June 2013 was untimely.  The Veteran appealed that decision. 

Review of the claims file records clearly show that there has been some variation and error in the mailing address used by the RO in some notice letters mailed to the Veteran's representative over time since the March 2012 rating decision.  

Review of the RO's notice letters to the Veteran and representative prior to the November 2012 SOC notice letter, and specifically during 2012 prior to issuance of that SOC, show that the address used for the representative has varied, and has included an incorrect address, including an incorrect zip code.  In addition to incorrect zip codes, some of these letters also were not addressed to the representative, but to an organization to which he belonged, and some letters referenced only "cc: Private Attorney," without any address.  Notably, the representative is not shown to be an attorney.  

Another irregularity of the RO with respect to communication matters is clearly shown in a September 2012 letter from the representative in follow-up to an August 2012 telephone conversation with the RO.  In that letter the representative noted that in June 2012 he filed a NOD with the March 2012 rating decision via certified mail, and noted that proof of mailing receipt was enclosed with the current letter.  

The representative noted further that during the August 2012 telephone conversation, the RO advised him that the RO had not received the NOD in connection with the March 2012 rating decision.  In the September 2012 letter the representative stated that based on the procedural history it was clear that the representative did in fact submit a NOD as discussed above.  The representative requested that the NOD be processed and that a written response to the letter be provided.  

Attached to the September 2012 letter is a copy of the June 2012 NOD, and a copy of the proof of mailing receipt for the June 2012 certified mailing, which is date stamped at a Post Office on June 7, 2012.  The letter and both of these documents are date stamped in September 2012 by the RO.   
 
Review of the claims file shows that the RO did receive the Veteran's NOD (from the March 2012 rating decision) in June 2012.  However, the RO's acknowledgment of that receipt was not communicated to the Veteran until an August 28, 2012 letter, after the representative called the RO on August 21, 2012.  

The RO's August 28, 2012 letter included a copy (CC) to be sent, not to the representative, but to his organization, and used an erroneous mailing address (incorrect zip code and missing suite number).

The claims file does not contain any record of the representative's August 2012 or June 2013 telephone discussions with the RO.  Such oral discussions of substantive matters regarding a claim are ordinarily memorialized in written form in reports of contact placed on file. 

In sum, errors are shown in the address used to mail notice letters and other correspondence to the Veteran's representative during the months leading up to the November 2012 SOC.  Only after the representative notifies the RO of its non-receipt of the SOC do the subsequent written communications include the complete and correct address and contact information of the representative. 

Given the totality of the irregularities associated with RO communications, matters pertaining to the timely filing of the NOD, and absence of reports of phone contact, the Board will resolve reasonable doubt in favor of the Veteran and conclude that such irregularities resulted in the Veteran and representative not having received the SOC until after the representative contacted the RO in June 2013 to inquire about the status of the claim.  Based on the foregoing, the Board finds that the 60-day appeal period did not begin until June 2013.  38 U.S.C.A. § 7105(d)(3); Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992); 38 C.F.R. § 19.30(a).  Therefore, the substantive appeal filed in June 2013 is timely and the Board properly takes jurisdiction of the claim, the merits of which are remanded for further development as discussed below.





ORDER

The Veteran's substantive appeal concerning the issue of entitlement to an effective date earlier than December 31, 2009 for a TDIU was timely filed; to that extent, the appeal is granted.


REMAND

Since the Board has concluded that the Veteran timely perfected an appeal of the issue of entitlement to a TDIU, the Board has jurisdiction over that appeal. 

In his June 2013 VA Form 9, the Veteran indicated that he wanted to appear at a hearing before the Board at a local VA office.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See 38 U.S.C.A. § 7107 (West 2014).  Because the AOJ schedules Travel Board hearings, the case must be remanded to arrange for the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO.  Verify the correct address for the Veteran and his representative and then notify them in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


